Citation Nr: 0524260	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  99-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for paravertebral lumbar 
muscle strain on the right.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1958, and from July 1959 to March 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The Board originally considered the issue on appeal 
and denied the claim in a May 2000 decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) and in February 2001 the Court 
granted the Secretary of VA's unopposed motion for remand in 
order for VA to comply with the newly enacted Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  

The Board in turn remanded the veteran's claim to the RO in 
September 2001, May 2003, and October 2003.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's current low back condition is not related to 
service, or any injury therein.  


CONCLUSION OF LAW

Entitlement to service connection for paravertebral lumbar 
muscle strain on the right is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the VCAA enhanced the VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded the VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim in the April 1998 rating decision on 
appeal, the July 1998 statement of the case, and various 
supplemental statements of the case (SSOCs), dated as 
recently as May 2005.  Additionally, the RO sent the veteran 
a letter in July 2003 that explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, SSOCs dated in February 2003 and May 2005 
included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available medical records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  VA has made efforts to obtain all treatment 
records under the name Robert Stewart, as well as under 
Robert Williams, another name the veteran reported using.  In 
this regard, the RO has attempted to obtain reports of the 
veteran's treatment at the Ft. Wayne, Indiana, VA Medical 
Center (VAMC) from that facility as well as the National 
Personnel Records Center (NPRC) (which the veteran identified 
as another possible source for these records).  However, the 
Ft. Wayne VAMC stated that it had no records under either 
name, and the NPRC stated it had no records from the Ft. 
Wayne VAMC.  

Similarly, in September 2004 a private hospital at which the 
veteran reported treatment in 1966 or 1967 stated that as a 
matter of course it destroyed all medical records after 25 
years.  While VA only requested records under the name Robert 
Stewart, thereby failing to comply with the Board's October 
2003 remand, the Board observes that by this date the 
hospital would have destroyed all pertinent medical records 
under either of the veteran's names.  Thus, any error with 
respect to the Board's October 2003 remand instructions is 
harmless.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA also conducted relevant VA medical examinations.  There is 
no indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records show that he was 
treated for and diagnosed with strain of the paravertebral 
lumbar muscles on the right in March 1961.  The report of the 
veteran's separation medical examination is negative for 
pertinent complaints, symptoms, findings or diagnoses. 

The veteran was treated at a private hospital (different from 
the private hospital discussed above with respect to the 
VCAA) in September 1985, and received a diagnosis of probable 
lumbar disc disease.  A January 2003 private medical report 
provides a pertinent impression of mild disc desiccation 
without herniation at L3/4; mild/early disc desiccation at 
L4/5 with a small predominately lateral mixed protrusion with 
disc material extending to the inferior neural foramina 
causing mild to moderate foraminal narrowing with no definite 
nerve root compression, slightly more prominent left than 
right; and moderate facet arthropathy present predominately 
at L4/5 and L5/S1.  

A VA progress note dated in August 1982 shows that the 
veteran complained of back pain, since breaking a rib in May 
1982.  A January 1985 progress note provides that the veteran 
complained of left leg and back pain, since he fell and hurt 
his back at work in (unclear - 198-?).  The pertinent 
diagnosis was (unclear) lumbar disc.  VA records show that 
from February 1993 through June 1994, the veteran was treated 
for cervical neck pain, cervical disc disease, and 
degenerative joint disease.  In May 1997, the veteran was 
seen for complaints of chronic neck pain, low back pain and 
left buttock pain with radiation into the left leg.  The 
veteran also described pain and tingling in both hands.  The 
veteran declined a referral to be evaluated by a 
neurosurgeon.  The VA physician prescribed Amitriptyline for 
the veteran's insomnia and chronic pain syndrome.

The report of an October 2002 VA examination provides all 
relevant medical history and physical findings.  The 
pertinent diagnosis was chronic low back pain.  The examiner 
stated that there was inadequate medical evidence to connect 
the veteran's chronic low back pain with the thoracic strain 
which occurred in March 1961.  The examiner suggested that 
additional records be sought under the name of Robert 
Williams at the Ft. Wayne VAMC to determine whether there was 
any evidence that could provide a nexus to his current 
condition.  It appeared from the records that the low back 
pain was of relatively recent onset.  

The report of a May 2005 VA examination provides all relevant 
medical history and physical findings.  The pertinent 
diagnosis was degenerative disc disease (L3/4 and L4/5) and 
lumbar facet arthropathy (L4/5 and L5/S1).  The examiner 
observed that the medical records documented a back strain in 
1961, and problems with the low back in the 1980's, 1990's, 
and at present.  There was no evidence to indicate that the 
lumbar strain in 1961 was ongoing or chronic.  It was less 
likely than not that the current lumbar spine condition was 
due to the 1961 back strain.  

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for paravertebral 
lumbar muscle strain on the right.  

In so finding, the Board finds it significant that while the 
veteran's service records do show a strain of the right 
lumbar paravertebral muscles in 1961, subsequent service 
medical records (including the report of the veteran's 
separation medical examination) are negative for any 
residuals.  

The Board also observes that the competent medical evidence 
is against the veteran's claim.  The 2002 and 2005 VA medical 
opinions each provide that the veteran's current condition is 
not related to his in-service strain.  Further, there is no 
competent medical evidence indicating any low back condition 
for many years after service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim. See generally Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The Board recognizes the veteran's own assertions as to 
causation.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as question of medical causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
his current low back condition is due to service, or any 
injury therein.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for paravertebral lumbar muscle strain on 
the right is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


